     Case 4:15-cv-00287-WTM-CLR Document 96 Filed 06/01/20 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


CMFG LIFE INSURANCE COMPANY,
f/k/a CUNA Mutual Insurance
Society,

      Interpleader Plaintiff,

V.                                                 CASE NO. CV415-287


MARCIA BASHLOR HARRISON,

      Defendant, Cross-Claimant,
      and Cross-Defendant,



JAMES B. HARDY, III, Executor of
the Estate of HILDA HALLOWS
BASHLOR,

      Defendant and Cross-
      Claimant.




                                  ORDER


      Defendant James B. Hardy, III, as Executor of the Estate of

Hilda Hallows Bashlor        {'"Hardy"), and       Defendant Marcia Bashlor

Harrison    ("Harrison")      sought    to      dismiss     Defendant      Beverly

Bashlor    Taylor    ("Taylor")      pursuant      to    Southern    District     of

Georgia    Local    Rule   41.1(b)    for   want    of    prosecution      for    her

failure to respond to this Court's orders due to either willful

disobedience or neglect. (Doc. 94 at 1-2.) Defendant Hardy and

Defendant Harrison represented to this Court that "the remaining

parties    are informed     and   believe that they           will   be    able   to

resolve    their    differences      with    the    dismissal       of    Defendant

Taylor, without the necessity of trial." (Id. at 2.)
    Case 4:15-cv-00287-WTM-CLR Document 96 Filed 06/01/20 Page 2 of 2



     This     Court      granted     Defendants'       motion        and     dismissed

Defendant Taylor with prejudice on February 1, 2020. (Doc. 95.)

However,    despite    Defendants'        statement    that    they    believe      they

could   resolve   this    case,     no    further   action     has    been    taken   in

this case. Neither Defendant has filed a stipulated dismissal,

sought a     trial    date, or otherwise         prosecuted      their       case   with

reasonable    promptness.     The    parties    are,   therefore, DIRECTED            to

inform this Court within ten (10) days of this Order the status

of this case. Pursuant to Federal Rule of Civil Procedure 41(b)

and Local Rule 41.1, the district court may dismiss any civil

action for want of prosecution, with or without prejudice, for

failure     to    prosecute        with     reasonable        promptness.       Should

Defendant Hardy and Defendant Harrison fail to comply with this

Order or otherwise continue to act in a dilatory manner in this

case, this action will be subject to dismissal.

     SO ORDERED this /^^day of June 2020.


                                          WILLIAM T. MOORE, JR.
                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA
